                 Case 2:21-mj-00061-EJY Document 10 Filed 01/21/21 Page 1 of 2




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   RONALD L. CHENG
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   (702) 388-6336
     Ronald.Cheng@usdoj.gov
 6
     Attorneys for the United States
 7
                                  UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA

 9   UNITED STATES OF AMERICA,                       Case No. 2:21-mj-00061-EJY

10                   Plaintiff,                      Motion for Government Attorney
                                                     Appearance Under Local Rule IA 11-3
11          v.

12   JORGE ABRAMOVS,

13                   Defendant.

14

15          The United States of America, by and through Assistant U.S. Attorney Ronald L.

16   Cheng, Chief, Criminal Division, respectfully moves, pursuant to Local Rule IA 11-3, that

17   Joseph McFarlane, Trial Attorney with the United States Department of Justice, Criminal

18   Division, be permitted to appear before this Court in the above-captioned case.

19          Mr. McFarlane is a member in good standing of the bar of the State of

20   Pennsylvania, he is employed by the United States as an attorney, and, in the course and

21   ///

22   ///

23   ///

24   ///
              Case 2:21-mj-00061-EJY Document 10 Filed 01/21/21 Page 2 of 2




1    scope of his employment, he has occasion to appear before the Court on behalf of the

2    United States in connection with the above-captioned matter.

3           Dated: January 21, 2021.

4

5                                                     Respectfully submitted,

6
                                                      /s/ Ronald L. Cheng___________
7                                                     RONALD L. CHENG
                                                      Assistant United States Attorney
8                                                     Chief, Criminal Division

9

10

11          IT IS SO ORDERED:           _____________________________________________
                                            HONORABLE ELAYNA J. YOUCHAH
12                                         UNITED STATES MAGISTRATE JUDGE

13

14          Dated: January 21, 2021

15

16

17

18

19

20

21

22

23

24


                                                  2
